Dixon, C. J.
Tbe relator moves, on affidavit and tbe sheriff’s return of service of tbe peremptory writ of mandar-*397mus, for an attachment to bring np the supervisors of the town to answer before this court as for a contempt in having refused obedience to the mandate of the writ. On examining the' sheriff’s return, we find that there has been no service of the writ as required by law. The service was by copy of the writ delivered to each of the supervisors, the sheriff having returned the writ itself to this court with his certificate of service endorsed thereon. The writ, as it should he, is directed to the supervisors of the town, and requires them to make return of it to this court with their proceedings thereon, so that it may be known that the writ has been executed, and the manner of its execution shown. The service should therefore have been made by delivering the writ to the chairman of the hoard of supervisors, “ he being the most visible part of the corporation ” or hoard of officers to whom the same is directed, and by delivering a copy to each of the other supervisors. Tapping on Mandamus, 330, 331, and cases cited. This is the mode of service clearly contemplated by the statute. R. S., ch. 159, sec. 1. There having been as yet no service of the writ, it follows that the motion must he denied.
By the Court. — Motion denied.